  Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.1 Page 1 of 52




 1 BOTTINI & BOTTINI, INC.
   Francis A. Bottini, Jr. (SBN 175783)
 2
   Albert Y. Chang (SBN 296065)
 3 Anne Beste (SBN 326881)
   7817 Ivanhoe Avenue, Suite 102
 4
   La Jolla, California 92037
 5 Telephone: (858) 914-2001
   Facsimile: (858) 914-2002
 6
 7 Attorneys for Plaintiff Tatoma, Inc.
 8
                        UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
   TATOMA, INC., a California                              '21CV0098 BEN JLB
                                                  Case No. _______________
11
   Corporation, DBA Atelier Aucoin Salon,
12 on behalf of itself and all others similarly CLASS ACTION COMPLAINT
13 situated,                                      FOR:
                                       Plaintiff,   1. 14th AMENDMENT DUE
14                                                      PROCESS;
                   vs.                              2. 14th AMENDMENT EQUAL
15
   GAVIN NEWSOM, in his official                        PROTECTION;
16 capacity as the Governor of California;          3. 5th AMENDMENT
17 XAVIER BECERRA, in his official                      TAKINGS;
   capacity as the Attorney General of              4. CAL. CONST. ART. 1 § 1
18 California; and KRISTY UNDERWOOD,                    RIGHT TO LIBERTY;
19 in her official capacity as Executive            5. CAL. CONST. ART. 1 § 7
   Officer of the State Board of Barbering              RIGHT TO PROPERTY; and
20 and Cosmetology,                                 6. CAL. CONST. ART. 1 § 19
                                                        TAKINGS WITHOUT
21                                 Defendants.
                                                        COMPENSATION
22
23                                                DEMAND FOR JURY TRIAL

24
25
26
27
28

     CLASS ACTION COMPLAINT
  Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.2 Page 2 of 52




 1                                  INTRODUCTION

 2         California courts have routinely held that the California Constitution provides
 3
     just compensation to property owners when their land is taken for public use,
 4
 5 because the law seeks to bar the government from forcing some people alone to
 6 bear public burdens which, in all fairness and justice, should be borne by the public
 7
     as a whole.
 8
 9         Since March 2020, the State of California has issued multiple closure orders

10 prohibiting barbering and cosmetology professionals from operating their
11
   businesses. These businesses have been singled out for closure in order to benefit
12
13 the public. They remain one of the only types of businesses which have been
14 ordered to completely shut down, with no opportunity to conduct any operations
15
   whatsoever or earn a livelihood, despite the lack of any showing or evidence that
16
17 the operation of hair salons at the same levels permitted for other types of
18 businesses (e.g., 20% capacity) would lead to increased transmission rates of
19
   Covid-19. Gyms are allowed to operate outdoors, but not hair or nail salons. As
20
21 such, the property of Plaintiff and the Class has been taken for a public use and
22 benefit, and compensation must be paid.
23
         When the government takes the property of dozens or even hundreds of
24
25 homeowners whose homes abut an existing highway in order to expand the
26 highway, compensation is owed to the homeowners; the public at large is
27
   benefitted, but only certain members of the public bear the burden, thus entitling
28
                                           1
   CLASS ACTION COMPLAINT
  Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.3 Page 3 of 52




 1 them to compensation. The same is true here. Plaintiff and the Class own and
 2 operate hair and nail salons which have been forced to completely shutter their
 3
     operations, with absolutely no opportunity to conduct any business whatsoever, in
 4
 5 order to benefit the public. Almost all other businesses have been permitted to
 6 continue operations on-site at 20% capacity, operate outdoors, conduct operations
 7
     remotely, or provide services on a take-out or delivery basis, thus permitting them
 8
 9 to earn some kind of livelihood. Plaintiff and the Class, in stark contrast, have been
10 denied all economically beneficial use of their property, and thus have been subject
11
   to a complete taking of their property and business.
12
13        Because Plaintiff’s fundamental rights guaranteed by the constitutions of the

14 United States and the State of California have been violated, Plaintiff is entitled to
15
   compensation.
16
17                           NATURE OF THE ACTION
18         1.     In response to the coronavirus emergency, Defendants have taken
19
     Plaintiff’s property without just compensation in violation of fundamental rights
20
     protected by the United States and California constitutions.
21
22         2.     On March 19, 2020, Governor Newsom issued Executive Order N-33-
23
     20 (the “Governor’s Order”) attached hereto as Exhibit 1. The Governor’s Order
24
25 has no sunset provision or expiration date.
26         3.     Several other orders were issued subsequent to March 19, 2020 which
27
     adversely affected Plaintiff’s business and imposed restrictions on the ability of
28
                                               2
     CLASS ACTION COMPLAINT
  Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.4 Page 4 of 52




 1 Plaintiff and the Class to operate their hair and nail salons.
 2         4.    On December 3, 2020, the State of California issued a Regional Stay at
 3
     Home Order (see Exhibit 2). The Regional Stay Home Order and a supplemental
 4
 5 order, signed December 6, 2020, announced that the orders would go into effect at
 6 11:59 PM the day after a region was determined to have less than 15% Intensive
 7
     Care Unit (“ICU”) availability. The supplemental order clarified retail operations
 8
 9 and went into effect immediately. They prohibit private gatherings of any size,
10 close sector operations except for critical infrastructure and retail, and require 100%
11
   masking and physical distancing in all others. The order was supposed to last only
12
13 three weeks.
14         5.    Then, on December 29, 2020, the most recent December 3, 2020
15
     closure order was extended indefinitely.
16
17         6.    As a result of the orders, including the most recent December 29, 2020
18 order, Plaintiff is completely and indefinitely prohibited from engaging in any
19
   business operations.
20
21       7.     The State’s official Covid-19 website provided the following
22 explanation for issuance of the December 3, 2020 Stay at Home Order:
23
   ///
24
25 / / /
26 / / /
27
28
                                                3
     CLASS ACTION COMPLAINT
  Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.5 Page 5 of 52




 1         Regional Stay Home Order

 2         Why is this Regional Stay Home Order being implemented now?
 3                We are in the midst of an unprecedented surge in cases and
 4         hospitalizations in California and across the country. Without
           immediate action many hospital Intensive Care Units (ICU) will
 5         reach capacity before the end of the year. ICU beds are a critical
 6         resource for individuals who need the most advanced support and
           care. Given the nationwide surge, the ability to add surge ICU capacity
 7         is limited by availability of ICU nurses and physicians. We need to
 8         protect our hospital capacity so those who need care—for such
           things as cancer treatment, heart attacks, and strokes—can get it. By
 9
           taking this action we are saving lives, protecting our health care
10         delivery system and keeping those at highest risk and essential workers
           safe.
11
12                                       PARTIES

13         8.    Plaintiff Tatoma, Inc., d/b/a Atelier Aucoin Salon, is a California
14
     Corporation with its principal place of business in La Jolla, California.       The
15
     California Board of Barbering and Cosmetology (“the Board”) issued License No.
16
17 313411 to Plaintiff on June 30, 2017. Plaintiff operates Atelier Aucoin Salon in
18
     San Diego, California.
19
           9.    Defendant Gavin Newsom is made a party to this action in his official
20
21 capacity as the Governor of California.       The California Constitution vests the
22
     “supreme executive power of the State” in the Governor, who “shall see that the
23
24 law is faithfully executed.” CAL. CONST. ART. V, § 1. Governor Newsom issued the
25 Governor’s Order on March 19, 2020.
26
           10.   Defendant Xavier Becerra is made a party to this action in his official
27
28
                                             4
     CLASS ACTION COMPLAINT
  Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.6 Page 6 of 52




 1 capacity as the Attorney General of California. Under California law, Becerra is
 2 the chief law enforcement officer with supervision over all sheriffs in the State.
 3
     CAL. CONST. ART. V, § 13.
 4
 5         11.    Defendant Kristy Underwood is made a party to this action in her

 6 official capacity as Executive Officer of the California State Board of Barbering
 7
     and Cosmetology.
 8
 9                             JURISDICTION AND VENUE

10         12.    This action is brought under 42 U.S.C. § 1983 in relation to
11
     Defendants’ deprivation of Plaintiff’s constitutional rights to due process, equal
12
     protection, and just compensation for temporary takings under the Fifth and
13
14 Fourteenth amendments to the U.S. Constitution.
15
           13.    Accordingly, this Court has federal question jurisdiction under 28
16
     U.S.C. §§ 1331 and 1343.
17
18         14.    This Court has supplemental jurisdiction over the claims asserted
19
     under California’s Constitution, statutes, and regulations.
20
           15.    The Southern District of California is the appropriate venue for this
21
22 action pursuant to 28 U.S.C. §§ 1391(b)(1) and (2) because it is a District in which
23
     Defendants maintain offices, exercise their authority in their official capacities,
24
25 have enforced, and have threatened to enforce the Orders.
26 / / /
27
     ///
28
                                               5
     CLASS ACTION COMPLAINT
  Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.7 Page 7 of 52




 1                               FACTUAL ALLEGATIONS

 2         16.    On or about January 31, 2020, the U.S. Secretary of Health and Human
 3 Services declared a public health emergency, under section 319 of the Public Health
 4
   Service Act (42 U.S.C. 247d), in response to COVID-19.
 5
 6         17.    On or about March 4, 2020, California Governor Gavin Newsom
 7 proclaimed a State of Emergency as a result of the potential threat of COVID-19.
 8
         18. On or about March 13, 2020, President Donald J. Trump proclaimed a
 9
10 National State of Emergency as a result of the threat of the emergence of a novel
11
     coronavirus, SARS-CoV-2, which causes the COVID-19 illness.
12
           19.    On March 19, 2020, Governor Newsom issued Executive Order N-33-
13
14 20, attached hereto as Exhibit 1, directing all residents to heed the State Public
15
     Health Officer’s directives.
16
           20.    Several other orders were issued subsequent to March 19, 2020 which
17
18 adversely affected Plaintiff’s business and imposed restrictions on the ability of
19
     Plaintiff and the Class to operate their hair and nail salons.
20
           21.    On December 3, 2020, the State of California issued a Regional Stay at
21
22 Home Order. The Regional Stay at Home Order and a supplemental order, signed
23
     December 6, 2020, announced that the orders would go into effect at 11:59 PM the
24
25 day after a region was determined to have less than 15% Intensive Care Unit
26 (“ICU”) availability. The supplemental order clarified retail operations and went
27
     into effect immediately. They prohibit private gatherings of any size, close sector
28
                                                 6
     CLASS ACTION COMPLAINT
  Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.8 Page 8 of 52




 1 operations except for critical infrastructure and retail, and require 100% masking
 2 and physical distancing in all others.
 3
           22.    On December 4, 2020, the California State Board of Cosmetology
 4
 5 issued a directive in response to the December 3, 2020 Stay at Home Order,
 6 clarifying that Plaintiff and all other hair and nail salons were required to close and
 7
     completely shutter their operations. The directive stated:
 8
 9         When a Regional Stay at Home Order is triggered because ICU
           capacity has dropped below 15%, salons, barber shops and personal
10         care services (esthetics, manicuring and electrology) must close.1
11
           23.    The December 4, 2020 order was originally slated to remain effective
12
     for three weeks.
13
14         24.    However, on December 29, 2020, California extended the closure
15
     order indefinitely. As stated by Dr. Mark Ghaly, Secretary of the California Health
16
     and Human Services, Southern California’s stay-at-home order will now remain in
17
18 place for the foreseeable future as the region grapples with a gripped ICU capacity,
19
           25.    The order, which covers an 11-county Southern California area, took
20
     effect at 11:59 p.m. Dec. 6, 2020 and was set to expire December 28, 2020. But
21
22 with the region’s intensive-care unit capacity at hospitals still effectively listed at
23
           1
24          The directive is available at
25 https://www.barbercosmo.ca.gov/licensees/new_stay_at_home.pdf, last visited Jan.
   11, 2021 (emphasis in original).
26
27
28
                                               7
     CLASS ACTION COMPLAINT
  Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.9 Page 9 of 52




 1 0%, that order was instead extended.
 2          26.             As a result of the orders, including the most recent December 29, 2020
 3
     order and the State Board of Cosmetology’s December 4th directive, Plaintiff is
 4
 5 completely and indefinitely prohibited from engaging in any business operations.
 6          27.             Plaintiff has ceased licensed operations and has had no income from its
 7
     Board-licensed activities in the beauty professions since the Defendants issued the
 8
 9 Orders.
10          28.             Significantly, Gavin Newsom’s order closing hair and nail salons
11
     completely is unique in the United States. As of December 14, 2020, all other 49
12
13 states allowed hair and nail salons to remain open, as indicated in the following
14 chart:
15                                                         (ffi, behind II 11echair.corn
16                                                                        ND


17                                                                        SD



18
19
20
             UPDATED 12/14
21
             WHERE ARE
22           SALONS OPEN?
                                        OPEN
23
             --
              ,._,..         MaJr,o
                             il'Atl~9.etl5
                                               o"""'°""'
                                               o,._.,
                                               ....,.........,....                    '


             -- --ri__
24            """""'         Mo,vlond
                             -11igan           _,.....,
              Colorado       ...,,....,,..     Soo"'°"""""'
              Conneclk:Ut                      SOuth    Da'kota
                                                                                                                      '\
25            °"'"'"""' ...,,,.,,..
                        .,_,,..,,
                                               T-

                                               .....,
                                               T°"""
              Geo<iJla                                                PARTIAl OPEN•
                        .,,_.,,a
             ·--~ --
              Hawai                            Vecmonl

26                             owM~i"°'        v;,g,,,1a                                  ND




                             -~ -
                                               ~ngton
              lndla,i.a      New Meldco        \'Va.shington, D.C..                            Salons Are Op••

27            KBII"""
              K..,tuct<y
              LOI.Jbi#lna
                             North Ookoca
                             01110
                                               west Virginia
                                               Wi900f"l9in
                                                                                          D    state Partiallr Opeo


28
                                                                                  8
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.10 Page 10 of 52




 1                 ARBITRARY CATEGORIES OF “ESSENTIAL” AND
                          “NON-ESSENTIAL” SERVICES
 2
           29.      The Governor’s Order, by reference, incorporated the U.S.
 3
 4 government’s “16 critical infrastructure sectors whose assets, systems, and
 5 networks, whether physical or virtual, are considered so vital to the United States
 6
   that their incapacitation or destruction would have a debilitating effect on security,
 7
 8 economic security, public health or safety, or any combination thereof” such that
 9
     Newsom ordered that “Californians working in these 16 critical infrastructure
10
     sectors continue their work because of the importance of these sectors to
11
12 Californians’ health and well-being.”2
13
           30.      On or about March 22, 2020, Dr. Sonia Angell in her capacity as
14
     California Public Health Officer designated a list of “Essential Critical
15
16 Infrastructure Workers”.3 The list was updated on April 28, 2020.
17
           31.      The Order allows persons to continue working only if they are deemed
18
     “essential workers” in an “essential business.” While some of the deemed-essential
19
20 businesses are clearly critical to human needs despite an emergency (e.g., public
21
     safety, food supply chain, utilities), others, when viewed in the light of the
22
23         2
               See, supra, n.2.
           3
24          The list of Essential Critical Infrastructure Workers can be found online at:
25 https://covid19.ca.gov/img/EssentialCriticalInfrastructureWorkers.pdf. Last visited
   Jan. 11, 2021.
26
27
28
                                               9
     CLASS ACTION COMPLAINT
Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.11 Page 11 of 52




 1 prohibitions against Plaintiff, are arbitrary as they bear no connection to public
 2 health and have been created for the sole purpose of allowing Defendants’
 3
     politically preferred trades and industries to continue operating while secondary
 4
                                                                                       4
 5 interests are left in economic distress. The State Public Health Officer’s Directive
 6 (referred to herein as the “List”) includes the following as “essential”:
 7
               a. “Workers supporting the entertainment industries, studios, and other
 8
 9                related establishments, provided they follow COVID-19 public health

10                guidance around physical distancing.” Licensees supporting the
11
                  entertainment industries as beauticians, hair stylists, and manicurists at
12
13                a film studio are “essential,” while Plaintiff’s licensed services to

14                clients outside the entertainment industry are not. This distinction
15
                  bears no connection whatsoever to public health.
16
17             b. “Workers for health manufacturing … and distributors of … cleaning,
18                sanitizing, disinfecting or sterilization supplies, personal hygiene
19
                  products, and tissue and paper towel products” are deemed “essential.”
20
21                Plaintiff and other licensees provide these services, sell shampoo, as
22                well as other hygiene products. While Plaintiff is essential for selling
23
24
           4
25            As of January11, 2021, located at:
     https://covid19.ca.gov/img/EssentialCriticalInfrastructureWorkers.pdf.
26
27
28
                                               10
     CLASS ACTION COMPLAINT
Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.12 Page 12 of 52




 1                  of shampoo, it is deemed non-essential when it comes to the licensed

 2                  services. Plaintiff at least partially falls within the “essential” services
 3
                    exception list, yet Defendants’ threat to revoke Plaintiff’s licenses for
 4
 5                  practicing licensed activities underscores the irrational, arbitrary and

 6                  capricious nature of the Governor’s Order and Defendant’s
 7
                    enforcement.
 8
 9               c. “Workers performing services in support of the elderly and disabled

10                  populations who coordinate a variety of services, including health care
11
                    appointments and activities of daily living” are deemed essential.
12
13                  Personal grooming services, including those offered by Plaintiff, are

14                  central to the daily lives of the elderly and disabled. However,
15
                    Defendants nevertheless deny Plaintiff and other licensees the ability
16
17                  to perform these services under threat of criminal prosecution and
18                  license revocation.
19
                 d. Workers in laundromats, laundry services, and dry cleaners come in
20
21                  close, direct contact with the clothing and linens from members of the
22                  public, with no temporal limitation. These items which, if a customer
23
                    is infected with COVID-19, pose as high a risk, if not greater, of
24
25                  infection as Plaintiff’s licensed activities.
26         32.      Accordingly, Governor Newsom’s “essential workers” list prohibits all
27
     workers in the hair, skin, nail care, and electrolysis industries from engaging in their
28
                                                11
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.13 Page 13 of 52




 1 profession, regardless of the measures taken by these professionals to reduce or
 2 eliminate the risk of the virus spreading. Meanwhile, the List deems the continuity
 3
     of services provided by espresso bars, recreational cannabis dispensaries, pet
 4
 5 grooming, chiropractors, and other professions to be so essential to “public
 6 infrastructure” that these activities are permitted to resume under the Governor’s
 7
     Order, despite posing the same or greater risks than Plaintiff’s licensed activities.
 8
 9         33.       The State Public Health Officer’s directives require, in part, “all

10 individuals living in the State of California to stay home or at their place of
11
   residence except as needed to maintain continuity of operations of the federal
12
                                    5
13 critical infrastructure sectors”. The public health directive provides that its
14 directives “shall stay in effect until further notice.”6 The Governor’s Order and its
15
   public health directives, which was the first such “stay-at-home” directive issued in
16
17 the country, provides that it “shall stay in effect until further notice.” Thus, without
18 giving any benchmarks or standards to determine when the proclaimed emergency
19
   is over, the Governor’s Order grants State actors the limitless power to create
20
21 arbitrary standards and capriciously enforce them in perpetuity, or “until further
22 notice.”
23
           5
24          The State Public Health Directive was included in the text of Executive
     Order N-33-20.
25         6
               Id.
26
27
28
                                               12
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.14 Page 14 of 52




 1         34.   The December 29, 2020 Order, which extended the complete, 100%

 2 shutdown of the hair and nail salon industry indefinitely, clarified the major,
 3
     sustained, and forced closure of Plaintiff’s business in order to benefit the public.
 4
 5 These orders now demonstrate that the government has taken Plaintiff’s property
 6 for public use and must pay compensation.
 7
           35.   Meanwhile, services and industries which are clearly not essential to
 8
 9 public health and welfare have been allowed to remain open for business. After
10 being lobbied by the United Cannabis Business Association,7 Governor Newsom
11
   and Dr. Angell made arbitrary exceptions, amending their original List to declare
12
13 that cannabis retail stores were “essential” while maintaining that Plaintiff’s
14 licensed activities are “non-essential.”
15
          36. None of the powers expressly granted under the California State
16
17 Emergency Services Act allow Governor Newsom to sequester all Californians
18 within their homes indefinitely, unable to ply their trades or provide for their
19
   families legally.8
20
21       37. Since the initial outbreak of COVID-19 in the United States in
22 February and March 2020, the Defendants imposed increasingly stringent
23
         7
24         See, e.g., https://www.wsj.com/articles/california-deems-pot-an-essential-
   coronavirus-business-11585005903 (last visited on January 11, 2021).
25       8
           CAL. GOV’T CODE § 8565, et seq.
26
27
28
                                              13
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.15 Page 15 of 52




 1 restrictions — and then banned completely — Plaintiff’s licensed activities, while
 2 allowing individuals in other classes and groups to perform similar activities that
 3
     pose equal or greater risks to public health.
 4
 5                     THREATENED LICENSE REVOCATIONS

 6         38.    During all relevant times, California officials have threatened criminal
 7 prosecution for violations of the Governor’s Orders. Defendants’ conduct
 8
   constitutes a regulatory taking, requiring the State to pay compensation to Plaintiff
 9
10 and the Class. Defendants’ conduct has effectively taken away Plaintiff’s lawful
11
     right to engage in professional state-licensed activities. This has forced Plaintiff to
12
     lay off employees, forego their property, lose their livelihoods, and suffer financial
13
14 ruin. Defendants have singled out Plaintiff and the Class for closure orders, while
15
     allowing far less essential businesses whose operation poses a much more
16
     substantial threat of Covid-19 spread to remain open.
17
18         39.    Defendants’ purported justification of the closure orders is to promote
19
     the public good and benefit.         Defendants’ December 2020 closure orders
20
     specifically justified the regulatory taking of Plaintiff’s business by stressing the
21
22 benefits to the public of increasing the number of available ICU beds available to
23
     the public. For example, the State’s Covid-19 website states: “To preserve our
24
25 health care system, the Regional Stay Home Order goes into effect if intensive care
26
27
28
                                               14
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.16 Page 16 of 52




 1 unit (ICU) capacity drops below 15% in a region. Counties in the region will be
 2 subject to new restrictions.”9 Because Defendants have taken Plaintiff’s property
 3
     for the benefit of the public, they must pay compensation to Plaintiff and the Class.
 4
 5         40.      As of February 2020, the State Board had issued outstanding licenses

 6 to 313,734 stylists and cosmetologists, 34,093 barbers, 90,392 estheticians, 129,802
 7
     manicurists, 1,679 electrologists, and 53,694 business establishments.
 8
 9         41.      Throughout the relevant time period, Defendants have threatened to

10 revoke licenses of cosmetology professionals for violation of the closure orders. At
11
   the same time, Defendants have allowed pet groomers to remain open, sending the
12
13 signal that dog haircuts are more essential than human haircuts. Defendants have
14 also allowed restaurants, strip clubs, toy stores, clothes stores, souvenir shops, and
15
   adult sex shops to remain open while at the same time forcing Plaintiff to
16
17 completely close, with no opportunity to make any income or livelihood
18 whatsoever.
19
         42. For example, as of December 17, 2020, adult sex shops in San Diego
20
21 were still open and allowed to conduct business inside the premises at a supposed
22 capacity of 25%, although enforcement of the 25% capacity limitation was left
23
   completely to the discretion of the store. Moreover, the State did not even impose
24
25         9
               See https://covid19.ca.gov/, last visited Jan. 11, 2021.
26
27
28
                                                 15
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.17 Page 17 of 52




 1 any restrictions on the operating hours of such establishments. For example, as of
 2 Dec. 17, 2020, Roy’s Adult Fantasy Outlet, 4650 Border Village Rd., San Ysidro,
 3
     CA 92173 (in San Diego County) was still being allowed to operate, and was
 4
 5 operating, business operations in the interior of its store from 9:00 a.m. to 11:00
 6 p.m. Monday to Saturday, and 9:00 a.m. to 10:00 p.m. on Sundays. Other adult sex
 7
     shops in the State of California are operating 24 hours a day.
 8
 9         43.    Defendants’ actions have deprived Plaintiff and the Class of all

10 economically beneficial use of their property, for which compensation is required.
11
           THREATENED AND ACTUAL DISCIPLINARY ACTION
12
        44. Defendants have threatened Plaintiff and other licensees with
13
14 expulsion from their profession if they do not keep their businesses closed, while
15
     “essential” workers and businesses resume operations.            Individuals requesting
16
     guidance or relief are directed to seek assistance from their “industry associations.”
17
18         45.    On May 1, 2020, the Board issued a notice directing all license-holders
19
     to, in part, “abide by the Governor’s stay at home order,” threatening that
20
     businesses that do not follow the Governor’s Order will be subject to “disciplinary
21
22 action against their license” and that “[violations] will not be taken lightly” (the
23
     “Board’s Directive”). The only legal authority cited in the Board’s Directive was
24
25 the Governor’s Order, stating, “[T]he Board fully supports the Governor’s stay at
26 home order and we expect our licensees to comply.”
27
           46.    This lawsuit seeks compensation for the taking of Plaintiff’s property.
28
                                               16
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.18 Page 18 of 52




 1 Plaintiff represents licensees who have been devastated by the State of California’s
 2 arbitrary and capricious closure orders that have forced Plaintiff to shutter its
 3
     business completely, while other businesses that are far less essential than
 4
 5 Plaintiff’s business are allowed to remain open. For example, under the Governor’s
 6 order, toy stores and strip clubs are allowed to remain open, but hair and nail salons
 7
     are forced to completely close.
 8
 9         47.   In addition to threatened disciplinary action, various governmental

10 agencies have taken actual enforcement action.
11
         48. In San Diego County, the government has issued hundreds of cease
12
13 and desist orders to businesses which are in violation of the limitations imposed by
14 the orders governing the operation of businesses. In San Diego County, these cease
15
   and desist orders have predominantly been issued to restaurants and health clubs
16
17 which, while allowed to remain open, are not allowed to conduct indoor operations.
18 The typical cease and desist order states that “Failure to comply may result in
19
   criminal misdemeanor citations with a $1,000 fine for each violation.”10
20
21
           10
            See,e.g.,
22 https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiolog
23 y/covid19/closure_orders/StudioBarre-CeaseandDesist-11182020.pdf, last visited
   Jan. 11, 2021. A list of the cease and desist orders issued by San Diego County can
24 be found at
25 https://www.sandiegocounty.gov/content/sdc/hhsa/programs/phs/community_epide
   miology/dc/2019-nCoV/closure-orders.html.
26
27
28
                                             17
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.19 Page 19 of 52




 1         49.    Plaintiff has asked what it can do to resume its profession safely, only

 2 to be rebuffed.
 3
           50.    Plaintiff and other licensees are well-versed in the latest practices of
 4
 5 health, safety, sanitation, and hygiene required to prevent the spread of contagion.
 6 The Board restricts entry to the examination to those applicants who have
 7
     completed all the required hours for their field of study. Stylists and cosmetologists
 8
 9 are required to complete 1,600 hours of training. Barbers are required to complete
10 1,500 hours of training. Estheticians are required to complete 600 hours of training.
11
   Electrologists are required to complete 600 hours of training. Manicurists are
12
13 required to complete 350 hours of training. Most of the required training consists
14 of safety, hygiene, and sanitation protocols. Licensed training programs include
15
   comprehensive health and safety measures.
16
17       51. Besides the vigorous training described above, licensees are also
18 subject to regular inspections and ongoing scrutiny for safety, cleanliness, and
19
   sanitation practices.
20
21            DEPRIVATION OF REAL AND PERSONAL PROPERTY
22         52.    Plaintiff and the Class hold licenses issued by the Board. They have
23
     been denied use of these licenses and other property, both real and personal, since
24
25 the Governor’s order was issued. They nevertheless remain liable for licensing fees
26 and other fixed operating costs.
27
           53.    Plaintiff has been denied the use of its real property, licenses, and other
28
                                               18
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.20 Page 20 of 52




 1 personal property by Defendants. Plaintiff maintains and operates hairdressing and
 2 cosmetology suites at its leased premises in San Diego, California. Plaintiff has
 3
     been deprived of income and the ability to work in its profession since the
 4
 5 Governor’s Orders were issued. Plaintiff nevertheless remains liable for monthly
 6 rental payments for leased real property, licensing fees, and other fixed operating
 7
     costs exceeding thousands of dollars per month.
 8
 9         54.   Instead of promulgating conditions or guidelines for the safe practice

10 of these licensed activities as the Centers for Disease Control and counterparts in
11
   neighboring states have, Defendants have categorically labelled Plaintiff’s industry
12
13 “non-essential,” thereby conscripting Plaintiff and other licensees to joblessness and
14 taking their property without due process or legal justification.
15
         55. Plaintiff does not have adverse disciplinary history with the Board.
16
17       56. Plaintiff has not contracted COVID-19. Plaintiff and its employees
18 and workers are not aware of coming into contact with anyone with COVID-19.
19
          57. Not one of the licensees or other personnel operating at Plaintiff’s
20
21 facility has contracted COVID-19 nor, to its knowledge, been exposed thereto.
22          FEDERAL MONITORING OF CIVIL RIGHTS VIOLATIONS
23
           58.   On April 27, 2020, Attorney General William Barr sent a
24
25 memorandum to all U.S. Department of Justice United States Attorneys regarding
26
27
28
                                             19
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.21 Page 21 of 52




                                                                                      11
 1 civil rights violations occurring in various states during the coronavirus crisis.
 2 This memorandum is attached hereto as Exhibit 3 and incorporated herein by this
 3
     reference.
 4
 5         59.    In his memorandum, Attorney General Barr directs all United States

 6 Attorneys to identify state directives that could be violating the Constitutional rights
 7
     and civil liberties of individual citizens, stating “the Constitution is not suspended
 8
 9 in times of crisis.” Attorney General Barr wrote:
10         “If a state or local ordinance crosses the line from an appropriate
11         exercise of authority to stop the spread of COVID-19 into an
           overbearing infringement of constitutional and statutory protections,
12         the Department of Justice may have an obligation to address that
13         overreach in federal court.”

14         60.    Defendants have abused their power by seizing on the coronavirus
15
     pandemic to expand their authority to lengths unprecedented by any prior crisis in
16
     California, including prior natural disasters, wars, and economic crises. This legal
17
18 action challenges the very type of overbearing infringement of constitutional and
19
     statutory protections identified by Attorney General Barr.
20
21 / / /
22
23
           11
24          As of January 11, 2021, accessible at:
25 https://cdn.cnsnews.com/attachment/ag_memo_-
   _balancing_public_safety_with_the_preservation_of_civil_rights_0.pdf.
26
27
28
                                              20
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.22 Page 22 of 52




 1    THE STATE OF CALIFORNIA’S CLOSURE ORDERS CONSTITUTE A
        REGULATORY TAKING OF PRIVATE PROPERTY FOR PUBLIC
 2                           BENEFIT
 3         61.      At a press conference on March 19, 2020, Newsom repeatedly said the
 4
     rationale for the Governor’s Order was to “bend the curve.”12 He also said “[t]he
 5
 6 point of the stay at home order is to make those numbers moot”13 and put them “in
 7 the dustbin of history.”14 He added that one goal was to slow down transmission
 8
   enough to reduce the strain it might place on hospital resources.15 Indeed, the strain
 9
10 on hospital resources was a key factual foundation of the emergency proclamation
11
     of March 4, 2020.16
12
           62.      At the outset of the COVID-19 crisis, Governor Newsom wrote in a
13
14 letter to President Trump17 stating that in eight weeks, by May 13, 2020,
15
     approximately 56% percent of Californians — 25.5 million individuals —would be
16
           12
17           March 19, 2020 press briefing at 0:30-0:35, 8:10-8:20, 10:00-10:15, 24:20-
   24:30,33:45-33:55, and 35:17-36:00, available as of January 11, 2021 at:
18 https://www.youtube.com/watch?v=8OeyeK8-S5o.
          13
19           Id. at 35:10-35:20.
           14
20              Id. 33:55-34:05.
           15
21              Id. at 5:42-8:09.
           16
22           Twelfth paragraph of the Proclamation of a State of Emergency, which as
   of the date of this filing can be found online at:
23 https://www.gov.ca.gov/wpcontent/uploads/2020/03/3.4.20-Coronavirus-SOE-
24 Proclamation.pdf.
          17
25           As of January 11, 2021, accessible at: https://www.gov.ca.gov/wp-
   content/uploads/2020/03/3.18.20-Letter-USNS-Mercy-Hospital-Ship.pdf.
26
27
28
                                              21
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.23 Page 23 of 52




 1 infected by the novel coronavirus. His letter went on to say that “[i]n some parts of
 2 our state, our case rate is doubling every four days.”18 On the basis of these
 3
     projections, he issued his Governor’s Order on March 19, 2020.
 4
 5         63.        As of May 7, 2020, there were 58,815 confirmed cases, which was

 6 only 0.2% of Governor Newsom’s projection. By January 3, 2021, the number of
 7
     confirmed cases in California was 2,397,923, still just 9.4% of the Governor’s
 8
                              19
 9 projection from March 2020.
10         64.        Newsom expounded on these numbers at his March 19, 2020 press
11
     conference. He explained that a hospitalization rate of 20 percent could mean that
12
13 California would face a shortfall of 19,543 hospital beds above the state’s current
14 capacity of approximately 78,000 beds.20 He added that California had a surge
15
   capacity of 10,207 additional beds that could partially offset this shortfall.21 Thus,
16
                                                                   22
17 he was predicting a total shortfall of approximately 9,336 beds.
18         65.        Mark Ghaly, the governor’s Secretary of Health and Human Services,
19
     explained that the state came up with the 56 percent estimate by “[u]sing the
20
21         18
                Id.
           19
22         See https://news.google.com/covid19/map?hl=en-
     US&mid=%2Fm%2F01n7q&gl=US&ceid=US%3Aen, last visited Jan. 11, 2021.
23
           20
                March 19, 2020 press briefing, supra, at 5:40-7:32.
24
           21
                Id. at 7:20-7:40.
25         22
                Id.
26
27
28
                                                22
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.24 Page 24 of 52




 1 available literature, advice from the CDC and our understanding and experience in
 2 California, we applied a variety of different measures that looked at an attack rate,
 3
     that looked at the … hospitalization rates that we had available as well as other
 4
                      23
 5 outcome measures.”
 6         66.        The Secretary also stated that “[w]e knew that the attack rate of 56
 7
     percent that we chose was somewhat in the middle between the high-end and the
 8
                                                  24
 9 low-end of what we’d seen in the literature….”
10         67.        Newsom admitted that his numbers did not account for any mitigation
11
     measures put in place. Rather, those numbers assumed that “we’re just along for
12
               25
13 the ride[.]”
14         68.        Defendant Newsom has admitted that the underlying public health
15
     benefits are the main — if not sole — reason for the closure orders. Governor
16
17 Newsom has also stated that the closure orders have in fact benefitted the public.
18 During a briefing on April 16, 2020, Newsom stated that “[we] have successfully
19
   bent and arguably flattened the curve in the state of California.”26
20
21
           23
                Id. at 28:49-31:11.
22         24
                Id.
23         25
                Id. at 24:20-24:40.
24         26
            April 16, 2020 briefing by the Governor at 37:20, transcript available as of
25 January 11, 2021, at: https://www.rev.com/blog/transcripts/gov-gavin-newsom-
   california-covid-19-briefing-transcript-april-16.
26
27
28
                                                23
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.25 Page 25 of 52




 1         69.    The County of San Diego has also stated that the purpose of the

 2 regulations is to benefit the public: “The goal is to slow the spread of the virus and
 3
     to make sure the healthcare system is able to care for all patients.”27
 4
 5         70.    The closure orders constitute regulatory takings which have benefitted

 6 the pubic at large by increasing the number of available ICU beds, increasing the
 7
     availability of health care resources available to the public, and decreasing the
 8
 9 spread of the virus, thus saving lives.
10     PLAINTIFF’S PROPERTY WAS TAKEN FOR PUBLIC USE WITHOUT
11                         COMPENSATION

12         71.    The property of Plaintiff and the Class has been taken by the State of
13
     California for public use without just compensation.
14
           72.    Almost all businesses in the State of California have been allowed to
15
16 remain open during the Covid-19 pandemic. Hair and nail salons have been singled
17
     out for complete closure. The explicitly stated purpose for the complete closure
18
     orders is to maintain the number of ICU beds available to the public. This is clearly
19
20 a public benefit, similar to expanding a highway by forcing adjoining landowners to
21
     have their homes acquired by the government in order to expand the highway.
22
23 Here, while the businesses of Plaintiff and the Class have not been physically taken,
24         27


25 https://www.sandiegocounty.gov/content/sdc/hhsa/programs/phs/community_epide
   miology/dc/2019-nCoV/health-order.html, last visited Jan. 11, 2021.
26
27
28
                                               24
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.26 Page 26 of 52




 1 they have been completely shut down by the State, precluding Plaintiff and the
 2 Class from earning any income.
 3
           73.    Other businesses that are far less essential and where there have been
 4
 5 more instances of the spread of Covid-19 from their operations have been allowed
 6 to remain open — completely or partially.
 7
           74.    Courts have refused to set aside the State’s closure orders. If the
 8
 9 orders are lawful, as the Courts have said, then Plaintiff and the Class are entitled to
10 compensation because their property has been taken for the benefit of the public.
11
12                  CLASS ACTION ALLEGATIONS

13         75.    Plaintiff brings this action both on behalf of Plaintiff and as a class
14
     action pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3), on behalf of
15
     the following class:
16
17         All residents in the State of California holding barbering or
18
           cosmetology licenses which were active as of March 19, 2020 and who
19
           have been unable to work at any time from March 19, 2020 to the
20
21         present due to the Closure Orders issued by the State of California
22
           (“Class Period”).
23
24         76.    This definition specifically excludes the following persons or entities:

25 (a) any of the Defendants named herein; (b) any of the Defendants’ parent
26
     companies, subsidiaries, and affiliates; (c) any of the Defendants’ officers,
27
28
                                              25
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.27 Page 27 of 52




 1 directors, management, employees, subsidiaries, affiliates or agents; (d) all
 2 governmental entities; and (e) the judges and chambers staff in this case, as well as
 3
     any members of their immediate families. Plaintiff reserves the right to expand,
 4
 5 modify, or alter the class definition in response to information learned during
 6 discovery.
 7
           77.   This action is properly brought as a class action under Federal Rule of
 8
 9 Civil Procedure 23(a) for the following reasons:
10               a. Numerosity (Fed. R. Civ. P. 23(a)(1)): The proposed Class is so
11
                    numerous and geographically dispersed throughout California that
12
13                  the joinder of all Class Members is impracticable. While Plaintiff

14                  does not know the exact number and identity of all Class Members,
15
                    Plaintiff is informed and believes that there are thousands of Class
16
17                  Members. The State Board of Barbering and Cosmetology
18                  represents that it licenses over 560,000 individuals.28 The precise
19
                    number of Class Members can be ascertained through discovery;
20
21               b. Commonality and Predominance (Fed. R. Civ. P. 23(a)(2) and
22                  23(b)(3)): There are questions of law and fact common to the
23
           28
24           See https://www.barbercosmo.ca.gov/ (“The Board was established in 1992
25 (after the Board of Barber Examiners and Board of Cosmetology merged) and today
   licenses over 50,000 establishments and over 560,000 individuals.”).
26
27
28
                                            26
     CLASS ACTION COMPLAINT
Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.28 Page 28 of 52




 1                  proposed class which predominate over any questions that may

 2                  affect particular Class Members. Such common questions of law
 3
                    and fact include, but are not limited to:
 4
 5                     i. Whether the Closure Orders and other orders and conduct by

 6                        Defendants constitutes a regulatory taking of Plaintiff’s
 7
                          property;
 8
 9                     ii. Whether Defendants’ conduct represents the taking of private

10                        property for public use; and
11
                      iii. Whether Plaintiff and the other members of the Class were
12
13                        injured by Defendants’ conduct and, if so, the determination

14                        of the appropriate Class-wide measure of damages and/or
15
                          compensation;
16
17               c. Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff’s claims are typical
18                  of the claims of the members of the proposed Class. Plaintiff and
19
                    the Class have been injured by the same wrongful practices of
20
21                  Defendants. Plaintiff’s claims arise from the same practices and
22                  conduct that give rise to the claims of the Class and are based on
23
                    the same legal theories; and
24
25               d. Adequacy of Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff
26                  will fairly and adequately protect the interests of the Class in that
27
                Plaintiff has no interests antagonistic to those of the other members
28
                                          27
     CLASS ACTION COMPLAINT
Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.29 Page 29 of 52




 1                   of the Class, and Plaintiff has retained attorneys experienced in

 2                   class actions and complex litigation as counsel.
 3
           78.   A class action is superior to other available methods for the fair and
 4
 5 efficient adjudication of this controversy for at least the following reasons:
 6               a. Given the size of individual Class Member’s claims and the
 7
                     expense of litigating those claims, few, if any, Class Members
 8
 9                   could afford to or would seek legal redress individually for the

10                   wrongs Defendants committed against them and absent Class
11
                     Members have no substantial interest in individually controlling the
12
13                   prosecution of individual actions;

14               b. This action will promote an orderly and expeditious administration
15
                     and adjudication of the proposed Class claims, economies of time,
16
17                   effort and resources will be fostered and uniformity of decisions
18                   will be insured;
19
                 c. Without a class action, Class Members will suffer damages, and
20
21                   Defendants’ violations of law will proceed without remedy while
22                   Defendants reaped and retained the substantial proceeds of their
23
                     wrongful conduct; and
24
25               d. Plaintiff knows of no difficulty that will be encountered in the
26                   management of this litigation which would preclude its
27
                maintenance as a class action.
28
                                        28
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.30 Page 30 of 52




 1         79.    Plaintiff intends to provide notice to the proposed class by

 2 communicating the existence of the action in popular trade publications in the
 3
     industry, utilizing online advertisements, and using professional notice companies
 4
 5 to strategically and comprehensively develop additional methods to reach class
 6 members.
 7
                          FIRST CAUSE OF ACTION
 8                VIOLATION OF THE DUE PROCESS CLAUSE OF
 9                     THE FOURTEENTH AMENDMENT
                            (Against All Defendants)
10
           80.    Plaintiff incorporates by reference each and every allegation set forth
11
12 in all preceding paragraphs as if fully set forth herein.
13
           81.    The Due Process Clause contains both a substantive and a procedural
14
     component. Substantive due process forbids the government to infringe certain
15
16 ‘fundamental’ liberty interests at all, no matter what process is provided, unless the
17
     infringement is narrowly tailored to serve a compelling state interest. Procedural
18
     due process imposes constraints on governmental decisions which deprive
19
20 individuals of ‘liberty’ or ‘property’ interests within the meaning of the Due
21
     Process Clause. Procedural due process does not forbid the government from
22
23 depriving individuals of a protected interest, but rather requires the government to
24 employ adequate procedures that ensure the fairness of any deprivation.
25
           82.    The Orders and Defendants’ enforcement thereof violate Plaintiff’s
26
27 substantive due process rights as follows:
28
                                              29
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.31 Page 31 of 52




 1              a. Plaintiff’s fundamental property interest in conducting lawful

 2                 business activities is protected by the Due Process Clause of the
 3
                   Fourteenth Amendment. Medina v. Rudman, 545 F.2d 244, 250 (1st
 4
 5                 Cir. 1976) (included among the substantive rights so protected is

 6                 the right to pursue one’s vocation under a state-granted license)
 7
                   (citing Paul v. Davis, 424 U.S. 693 (1976)).
 8
 9              b. Plaintiff has been issued cosmetology licenses by the State of

10                 California, and therefore has a right to lawfully pursue that
11
                   vocation, a substantive due process right impaired by Defendants’
12
13                 actions.

14              c. Defendants lack any legitimate or compelling interest for depriving
15
                   Plaintiff of its right to lawfully pursue its vocation.
16
17              d. Even if such a legitimate, compelling interest existed, Defendants’
18                 Orders are not rationally related or narrowly tailored to further any
19
                   such interest.
20
21        83.   The Orders and Defendants’ enforcement thereof violate Plaintiff’s
22 procedural due process rights as follows:
23
               a. The Governor’s Order and list of “Essential” Workers and
24
25                 Businesses are arbitrary and capricious and thus are invalidated by
26                 the Fourteenth Amendment’s procedural due process protections.
27
28
                                             30
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.32 Page 32 of 52




 1                b. Procedural due process, at a minimum, would require Plaintiff

 2                    having a meaningful opportunity to respond to the Order (or the
 3
                      continuation thereof) and explain how and why it is constitutionally
 4
 5                    invalid as applied to Plaintiff. However, the State’s closure orders

 6                    have prevented Plaintiff from challenging the application of the
 7
                      Order and the List to them, denying them any process whatsoever
 8
 9                    before their rights were forcibly taken.

10                c. Further, this taking lasts indefinitely, with neither the Order nor the
11
                      List providing for any mechanism or opportunity to review or
12
13                    challenge the need to continue the Order in the light of developing

14                    events.
15
           84.    Defendants’ actions therefore have deprived Plaintiff of both
16
17 procedural and substantive Due Process.
18         85.    Plaintiff has no adequate remedy at law and has suffered serious and
19
     irreparable harm to its constitutional rights.
20
21         86.    Plaintiff found it necessary to engage the services of private counsel to
22 vindicate its rights under the law. Plaintiff is therefore entitled to an award of
23
   attorneys’ fees pursuant to 42 U.S.C. § 1988.
24
25 / / /
26 / / /
27
   ///
28
                                                31
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.33 Page 33 of 52




 1                      SECOND CAUSE OF ACTION
              VIOLATION OF THE EQUAL PROTECTION CLAUSE OF
 2                    THE FOURTEENTH AMENDMENT
 3                         (Against All Defendants)

 4         87.    Plaintiff incorporates by reference each and every allegation set forth
 5 in all preceding paragraphs as if fully set forth herein.
 6
           88. At its core, the Equal Protection Clause of the 14th Amendment to the
 7
 8 U.S. Constitution requires states to govern impartially — not draw arbitrary
 9
     distinctions between businesses based solely on differences that are irrelevant to a
10
     legitimate governmental objective.
11
12         89.    Strict scrutiny under the Equal Protection Clause applies where the
13
     classification impinges on fundamental rights, including the right to due process
14
     and the right to travel (both interstate and intrastate), among others. Defendants
15
16 have violated Plaintiff’s procedural and substantive due process rights under the
17
     Fourteenth Amendment.
18
           90.    Defendants cannot satisfy strict scrutiny, because their arbitrary
19
20 classifications are not narrowly tailored measures that further compelling
21
     government interests.
22
23         91.    Defendants have intentionally and arbitrarily categorized California

24 businesses and conduct as either “essential” or “non-essential.” Those businesses
25
     classified as “essential,” or as participating at least partly in “essential services,” are
26
27 permitted to conduct their business and activities, even when the businesses also
28
                                                 32
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.34 Page 34 of 52




 1 provide “non-essential” goods and services. Those classified as “non-essential,” are
 2 required to completely shut down. Entertainment providers are deemed essential,
 3
     whereas Plaintiff, who provides basic personal grooming services, is not.
 4
 5 Defendants have therefore arbitrarily discriminated against Plaintiff in violation of
 6 Plaintiff’s equal protection rights.
 7
           92.    Plaintiff has no adequate remedy at law and has suffered serious and
 8
 9 irreparable harm to its constitutional rights.
10         93.    Plaintiff found it necessary to engage the services of private counsel to
11
     vindicate its rights under the law. Plaintiff is therefore entitled to an award of
12
13 attorneys’ fees pursuant to 42 U.S.C. § 1988.
14                          THIRD CAUSE OF ACTION
15                   VIOLATION OF THE TAKINGS CLAUSE OF
                    THE FIFTH AMENDMENT BY INTERFERENCE
16                       WITH LICENSES AND PROPERTY
17                            (Against All Defendants)
18         94.    Plaintiff incorporates by reference each and every allegation set forth
19
     in all preceding paragraphs as if fully set forth herein.
20
           95.    Plaintiff complied and continues to comply with the State’s
21
22 requirements to obtain the appropriate licenses and/or permits to conduct its
23
     business and at all times relevant to this Complaint, Plaintiff has the right to
24
25 continue to operate under its licenses, and its related commercial activities were
26 continuous and lawful pursuant to California law, and particularly the regulations
27
     promulgated by the Department of Consumer Affairs — Board of Barbering and
28
                                                33
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.35 Page 35 of 52




 1 Cosmetology.
 2         96.    The California Supreme Court has held the right to engage in a
 3
     licensed profession is a property right of such high character that revocation of that
 4
 5 license should only occur upon clear proof that the licensee has forfeited the same,
 6 and only in strict conformity to the statute authorizing its forfeiture. Cavassa v. Off,
 7
     206 Cal. 307 (1929). The licenses and Plaintiff’s right to operate its business are
 8
 9 therefore personal property to which the takings clause applies.
10         97.    The regulatory actions taken by the Defendants have resulted in
11
     Plaintiff being deprived of all economically beneficial or productive use of its
12
13 property including, without limitation, its licenses, its leased property, and its
14 business property, and further resulted in the involuntary closing of its business,
15
   ultimately making Plaintiff suffer a loss, in that it has to pay license fees, rent,
16
17 property maintenance, and related expenses for property it is barred by law from
18 using. The California Supreme Court has found that “While the police power is
19
   very broad in concept, it is not without restrictions in relation to the taking or
20
21 damaging of property. When it passes beyond proper bounds in its invasion of
22 property rights, it in effect comes within the purview of the law of eminent domain
23
   and its exercise requires compensation.” House v. Los Angeles County Flood
24
25 Control Dist., 25 Cal. 2d 384 (1944).
26         98.    Defendants’ Orders and the enforcement thereof has caused both a
27
     complete and total regulatory taking of Plaintiff’s property without just
28
                                        34
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.36 Page 36 of 52




 1 compensation in violation of the Takings Clause of the Fifth Amendment to the
 2 U.S. Constitution. At a minimum, the effect of Defendants’ Orders constitutes a
 3
     “partial” taking under the Penn-Central three-factor test. See Penn Cent. Transp.
 4
 5 Co. v. City of New York, 438 U.S. 104, 124 (1978). As a result, Defendants’
 6 violation of the Takings Clause of the 5th Amendment has caused proximate and
 7
     legal harm to Plaintiff.
 8
 9         99.    The taking of Plaintiff’s property was for the public benefit and the

10 public has benefitted.
11
         100. Plaintiff found it necessary to engage the services of private counsel to
12
13 vindicate its rights under the law. Plaintiff is therefore entitled to an award of
14 attorneys’ fees pursuant to 42 U.S.C. § 1988.
15
                             FOURTH CAUSE OF ACTION
16             VIOLATION OF THE CALIFORNIA CONSTITUTION
17                RIGHT TO LIBERTY (CAL. CONST. ART. 1, § 1)
                                 (Against All Defendants)
18
          101. Plaintiff incorporates herein by reference each and every allegation
19
20 contained in the preceding paragraphs of this Complaint as though fully set forth
21
     herein.
22
23         102. Since 1879, the California Constitution has provided intrinsic and

24 unalienable rights and liberties to its citizens.     Chief among those rights and
25
     liberties are those found in Article 1 of the California Constitution. Article 1,
26
27 Section 1 of the California Constitution provides, in pertinent part:
28
                                              35
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.37 Page 37 of 52




 1           All people are by nature free and independent and have inalienable
             rights. Among these are enjoying and defending life and liberty,
 2           acquiring, possessing, and protecting property, and pursuing and
 3           obtaining safety, happiness, and privacy.

 4           103. Defendants’ Orders have not only interfered with Plaintiff’s rights and
 5 liberties as set forth under Article 1, Sections 1, 7, and 19 of the California
 6
   Constitution, but have deprived Plaintiff of the use, enjoyment and ability to operate
 7
 8 its business because of the closure orders.
 9
             104. Defendants’ Orders have proximately and legally caused unique and
10
     tremendous financial harm to Plaintiff’s business.
11
12           105. Requiring Plaintiff to abstain from conducting lawful business in the
13
     State of California merely because its business has been arbitrarily deemed
14
     “nonessential,” despite other compliance measures being taken to satisfy the
15
16 public’s important health interests, violates its California Constitutional liberty
17
     rights. The burden is on State actors to prove these actions meet strict scrutiny.
18
             106. Plaintiff has suffered serious and irreparable harm to its constitutional
19
20 rights.
21
             107. Plaintiff has found it necessary to engage the services of private
22
23 counsel to vindicate its rights under the law. Plaintiff is therefore entitled to an
24 award of attorneys’ fees and costs pursuant to California Code of Civil Procedure
25
     Section 1021.5.
26
27 / / /
28
                                               36
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.38 Page 38 of 52




 1                         FIFTH CAUSE OF ACTION
                 VIOLATION OF THE CALIFORNIA CONSTITUTION
 2                RIGHT TO PROPERTY (CAL. CONST. ART. 1, § 7)
 3                           (Against All Defendants)

 4         108. Plaintiff incorporates herein by reference each and every allegation
 5 contained in the preceding paragraphs of this Complaint as though fully set forth
 6
   herein.
 7
 8         109. Article 1, Section 7 of the California Constitution provides, in
 9
     pertinent part:
10
                  (a) A person may not be deprived of life, liberty, or property
11
           without due process of law or denied equal protection of the laws;
12         provided, that nothing contained herein or elsewhere in this
           Constitution imposes upon the State of California or any public entity,
13
           board, or official any obligations or responsibilities which exceed
14         those imposed by the Equal Protection Clause of the 14th Amendment
           to the United States Constitution with respect to the use of pupil school
15
           assignment or pupil transportation. In enforcing this subdivision or any
16         other provision of this Constitution, no court of this State may impose
           upon the State of California or any public entity, board, or official any
17
           obligation or responsibility with respect to the use of pupil school
18         assignment or pupil transportation, (1) except to remedy a specific
           violation by such party that would also constitute a violation of the
19
           Equal Protection Clause of the 14th Amendment to the United States
20         Constitution, and (2) unless a federal court would be permitted under
           federal decisional law to impose that obligation or responsibility upon
21
           such party to remedy the specific violation of the Equal Protection
22         Clause of the 14th Amendment of the United States Constitution.
23         110. Requiring Plaintiff to abstain from conducting lawful business in the
24
     State of California, despite the availability of compliance measures available and
25
26 being taken by so-called “essential businesses” to satisfy the public health interests
27 at stake, violates Plaintiff’s California Constitutional liberty rights.
28
                                               37
   CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.39 Page 39 of 52




 1           111. Plaintiff has suffered serious and irreparable harm to its constitutional

 2 rights.
 3
             112. Plaintiff has found it necessary to engage the services of private
 4
 5 counsel to vindicate its rights under the law. Plaintiff is therefore entitled to an
 6 award of attorneys’ fees and costs pursuant to California Code of Civil Procedure
 7
     Section 1021.5.
 8
 9                     SIXTH CAUSE OF ACTION
             VIOLATION OF THE CALIFORNIA CONSTITUTION
10      TAKINGS WITHOUT COMPENSATION (CAL. CONST. ART. 1, § 19)
11                       (Against All Defendants)

12           113. Plaintiff incorporates herein by reference each and every allegation
13
     contained in the preceding paragraphs of this Complaint as though fully set forth
14
     herein.
15
16           114. Article 1, Section 19 of the California Constitution provides, in
17
     pertinent part: Article 1, Section 19:
18
             (a) Private property may be taken or damaged for a public use and only
19
             when just compensation, ascertained by a jury unless waived, has first
20           been paid to, or into court for, the owner. The Legislature may provide
             for possession by the condemnor following commencement of eminent
21
             domain proceedings upon deposit in court and prompt release to the
22           owner of money determined by the court to be the probable amount of
23           just compensation.

24           115. California courts have routinely held that the California Constitution
25 provides just compensation to property owners when their land is taken for public
26
   use, because the law seeks to bar the government from forcing some people alone to
27
28
                                               38
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.40 Page 40 of 52




 1 bear public burdens which, in all fairness and justice, should be borne by the public
 2 as a whole.
 3
            116. The principle underlying just compensation for property taken for
 4
 5 public use is to put the owner in as good a position monetarily as he or she would
 6 have occupied if his or her property had not been taken.
 7
            117. Finally, the constitutional guarantee of just compensation for property
 8
 9 taken by the government is not only intended to protect the landowner (or business
10 owner), but it also protects the public by limiting its liability to losses that can fairly
11
   be attributed to the taking. Emeryville Redevelopment v. Harcros Pigments, Inc.,
12
13 101 Cal. App. 4th 1083 (2002).
14          118. Plaintiff has found it necessary to engage the services of private
15
     counsel to vindicate its rights under the law. Plaintiff is therefore entitled to an
16
17 award of attorneys’ fees and costs pursuant to California Code of Civil Procedure
18 Section 1021.5.
19
                                    PRAYER FOR RELIEF
20
            Plaintiff respectfully requests that this Court:
21
22          A.    Enter an order and judgment requiring Defendants to provide just
23
     compensation for the regulatory taking of Plaintiff’s private property;
24
25          B.    Award to Plaintiff the costs and disbursements of the action, including

26 reasonable attorneys’ fees, accountants’ fees, experts’ fees, costs, and expenses;
27
     and
28
                                                39
     CLASS ACTION COMPLAINT
Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.41 Page 41 of 52




 1         C.    For such other relief as the Court may deem just and proper.

 2
                                  DEMAND FOR JURY TRIAL
 3
 4
           Plaintiff hereby demands a trial by jury of all issues that are subject to
 5
 6 adjudication by a trier of fact.
 7 Dated: January 19, 2021                          Respectfully submitted,
 8
 9                                                  BOTTINI & BOTTINI, INC.
10                                                  Francis A. Bottini, Jr. (SBN 175783)
                                                    Albert Y. Chang (SBN 296065)
11                                                  Anne Beste (SBN 326881)
12
                                                          s/ Francis A. Bottini, Jr.
13                                                           Francis A. Bottini, Jr.
14
                                                    7817 Ivanhoe Avenue, Suite 102
15                                                  La Jolla, California 92037
16                                                  Telephone: (858) 914-2001
                                                    Facsimile: (858) 914-2002
17                                                  Email: fbottini@bottinilaw.com
18                                                          achang@bottinilaw.com
                                                            abeste@bottinilaw.com
19
20                                                  Counsel for Plaintiff
21
22
23
24
25
26
27
28
                                               40
     CLASS ACTION COMPLAINT
Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.42 Page 42 of 52




                       EXHIBIT 1




                          EXHIBIT 1
Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.43 Page 43 of 52

                                EXECUTIVE DEPARTMENT
                                 STATE OF CALIFORNIA


                                     EXECUTIVE ORDER N-33-20

               WHEREAS on March 4, 2020, I proclaimed a State of Emergency to exist in
        California as a result of the threat of COYID-19; and

             WHEREAS in a short period of time, COYID-19 has rapidly spread
       throughout California, necessitating updated and more stringent guidance from
       federal, state, and local public health officials; and

              WHEREAS for the preservation of public health and safety throughout the
       entire State of California, I find it necessary for all Californians to heed the State
       public health directives from the Department of Public Health.

              NOW, THEREFORE, I, GAVIN NEWSOM, Governor of the State of California,
       in accordance with the authority vested in me by the State Constitution and
       statutes of the State of California, and in particular, Government Code sections
       8567, 8627, and 8665 do hereby issue the following Order to become effective
       immediately:

              IT IS HEREBY ORDERED THAT:

              1) To preserve the public health and safety, and to ensure the healthcare
                 delivery system is capable of serving all, and prioritizing those at the
                 highest risk and vulnerability, all residents are directed to immediately
                 heed the current State public health directives, which I ordered the
                 Department of Public Health to develop for the current statewide
                 status of COVID-19. Those directives are consistent with the March 19,
                 2020, Memorandum on Identification of Essential Critical Infrastructure
                 Workers During COYID-19 Response, found at: https://covidl9.ca.gov/.
                 Those directives follow:

                          ORDER OF THE STATE PUBLIC HEALTH OFFICER
                                       March 19, 2020

                 To protect public health, I as State Public Health Officer and Director
                 of the California Department of Public Health order all individuals living
                 in the State of California to stay home or at their place of residence
                 except as needed to maintain continuity of operations of the federal
                 critical infrastructure sectors, as outlined at
                 https ://www .cisa .gov /iden tif yin g-critical-i nfrastru ctu re-d urin g-covid-
                 12- In addition, and in consultation with the Director of the Governor's
                 Office of Emergency Services, I may designate additional sectors as
                 critical in order to protect the health and well-being of all Californians .

                  Pursuant to the authority under the Health and Safety Code 120125,
                  120140, 131080, 120130(c), 120135, 120145, 120175 and 120150, this
                  order is to go into effect immediately and shall stay in effect until
                  further notice.

                 The federal government has identified 16 critical infrastructure sectors
                 whose assets, systems, and networks, whether physical or virtual, are
                 considered so vital to the United States that their incapacitation or
Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.44 Page 44 of 52


                  destruction would have a debilitating effect on security, economic
                  security, public health or safety, or any combination thereof. I order
                  that Californians working in these 16 critical infrastructure sectors may
                  continue their work because of the importance of these sectors to
                  Californians' health and well-being.

                  This Order is being issued to protect the public health of Californians.
                  The California Department of Public Health looks to establish
                  consistency across the state in order to ensure that we mitigate the
                  impact of COVID-19. Our goal is simple, we want to bend the curve,
                  and disrupt the spread of the virus.

                  The supply chain must continue, and Californians must have access to
                  such necessities as food, prescriptions, and health care. When people
                  need to leave their homes or places of residence, whether to obtain
                  or perform the functions above, or to otherwise facilitate authorized
                  necessary activities, they should at all times practice social distancing .

              2) The healthcare delivery system shall prioritize services to serving those
                 who are the sickest and shall prioritize resources, including personal
                 protective equipment, for the providers providing direct care to them.

              3) The Office of Emergency Services is directed to take necessary steps to
                 ensure compliance with this Order.

              4) This Order shall be enforceable pursuant to California law, including,
                 but not limited to, Government Code section 8665.

                IT IS FURTHER ORDERED that as soon as hereafter possible, this Order be
        filed in the Office of the Secretary of State and that widespread publicity and
        notice be given of this Order.

               This Order is not intended to, and does not, create any rights or benefits,
        substantive or procedural, enforceable at law or in equity, against the State of
        California, its agencies, departments, entities, officers, employees, or any other
        person .


                                               IN WITNESS WHEREOF I have




                                               ALEX PADILLA
                                               Secretary of State
Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.45 Page 45 of 52




                       EXHIBIT 2




                          EXHIBIT 2
Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.46 Page 46 of 52




                      •                  •
Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.47 Page 47 of 52
Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.48 Page 48 of 52
Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.49 Page 49 of 52
Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.50 Page 50 of 52




                       EXHIBIT 3




                          EXHIBIT 3
Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.51 Page 51 of 52



                              ®ffkt ttf tqt l\ttttrttt{? Q()tntrnt
                                    Jla1t~ingtnnt il <!!. 20,5,90
                                          April 27, 2020


 MEMORANDUM FOR THE ASSISTANT ATTORNEY GENERAL FOR CIVIL RIGHTS AND
                ALL UNITED STATES ATTORNEYS

 FROM:                    THE ATTORNEY G E N E R A r W ~
 SUBJECT:                 Balancing Public Safety with the Preservation of Civil Rights



       The current national crisis related to COVID-19 has required the imposition of
extraordinary restrictions on all of our daily lives. Millions of Americans across the nation have
been ordered to stay in their homes, leaving only for essential and necessary reasons, while
countless businesses and other gathering places have been ordered to close their doors indefinitely.
These kinds of restrictions have been necessary in order to stop the spread of a deadly disease-
but there is no denying that they have imposed tremendous burdens on the daily lives of all
Americans.

         In prior Memoranda, I directed our prosecutors to prioritize cases against those seeking to
illicitly profit from the pandemic, either by hoarding scarce medical resources to sell them for
extortionate prices, or by defrauding people who are already in dire circumstances due to the severe
problems the pandemic has caused. We have pursued those efforts vigorously and will continue
to do so. Now, I am directing each of our United States Attorneys to also be on the lookout for
state and local directives that could be violating the constitutional rights and civil liberties of
individual citizens.

         As the Department of Justice explained recently in guidance to states and localities taking
steps to battle the pandemic, even in times of emergency, when reasonable and temporary
restrictions are placed on rights, the First Amendment and federal statutory law prohibit
discrimination against religious institutions and religious believers. The legal restrictions on state
and local authority are not limited to discrimination against religious institutions and religious
believers. For example, the Constitution also forbids, in certain circumstances, discrimination
against disfavored speech and undue interference with the national economy. If a state or local
ordinance crosses the line from an appropriate exercise of authority to stop the spread of COVID-
19 into an overbearing infringement of constitutional and statutory protections, the Department of
Justice may have an obligation to address that overreach in federal court.

       I am therefore directing the Assistant Attorney General for Civil Rights, Eric Dreiband,
and Matthew Schneider; the U.S. Attorney for the Eastern District of Michigan, to oversee and
coordinate our efforts to monitor state and local policies and, if necessary, take action to correct
them. They should work not only with all Department of Justice offices and other federal agencies,
but with state and local officials as well.
Case 3:21-cv-00098-BEN-JLB Document 1 Filed 01/19/21 PageID.52 Page 52 of 52

Memorandum from the Attorney General                                                           Page 2
Subject: Balancing Public Safety with the Preservation of Civil Rights


        Many policies that would be unthinkable in regular times have become commonplace in
recent weeks, and we do not want to unduly interfere with the important efforts of state and local
officials to protect the public. But the Constitution is not suspended in times of crisis. We must
therefore be vigilant to ensure its protections are preserved, at the same time that the public is
protected.

       I thank you for your attention to this important initiative and for your service to our country.
